Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pat. 10,638,882) in view of Dahle et al. (US Pub. 2019/0365152) (both new cited).
Regarding claim 1, He et al. discloses a gas air fryer comprising: a body (Fig. 3 below); a gas-burning air fryer (100A-100C) comprising a frying chamber (104A-104C) made in the body, a door (Fig. 3 below) connected to the body and operable to close the frying chamber, and a fan (motor 116M) located in the body and operable to circulate air (heated air 116 or AC) in the frying chamber (104A-104C); and a barbeque grill (200) supported on the body (Fig. 1-8; Col. 2, Line 61 to Col. 3, Line 22).  He et al. does not disclose the barbeque grill is a teppanyaki grill comprising a metal plate.  Dahle et al. discloses the barbeque grill (70) comprising a metal plate (cooking surface 18) (Fig. 1-3; Par. 4 and 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in He et al., the barbeque grill is a teppanyaki grill comprising a metal plate, as taught by Dahle et al., for the purpose of providing a griddle for unique flavors and texture to food.
Regarding claim 2, He et al. discloses plates (116 of the combustion enclosure 146 and via wall of the cooking chamber 126 in Fig. 8) located in the body to separate a combustion chamber from the frying chamber (140A-140C) (Fig. 7-9; Col. 3, Lines 54-61).
Regarding claim 3, He et al. discloses burner (110) located in the combustion chamber (146) (Fig. 7-9).
Regarding claim 4, He et al. discloses the air fryer (100A-100C) comprises a flyer piping, a valves for connecting the fryer piping to the burner (front knobs as shown in 
Regarding claim 5-8, He et al. discloses at least one channel (via window 112) between the frying chamber (104A) and the combustion chamber (146); wherein the channel is an aperture made in one of the plates; wherein the channel is surrounded by the plates; and wherein the channel is located between two of the plates (Fig. 6-9; Col. 3, Line 62 to Col. 4, Line 11).
Regarding claim 9, Dahle et al. discloses the teppanyaki grill (70) comprises a connector (via frame components 32 with panels 34 and upper edge 68 with leg 72 within aperture 74) located between the metal plate (via cooking surface 18) and the body (30) (Fig. 3; Par. 28 and 30).
 Regarding claim 10, Dahle et al. discloses the teppanyaki grill (70) comprises: a rectilinear burner (16) located in the connector (frame components 32); and a knob (76) operatively connected to the rectilinear burner (16) (Fig. 2-3).
Regarding claim 11, Dahle et al. discloses a grill piping (inherently must have piping to connect from the propane gas to the valve 76 and to the burner 16) connected to the rectilinear burner (16) via the knob (76) (Fig. 1-2; Par. 31).
Regarding claim 14, He et al. discloses a table connected on both side of the body (FIG. 1-3).  Dahle et al. discloses a table (50, 52) connected to the connector (frame 32).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pat. 10,638,882) in view of Dahle et al. (US Pub. 2019/0365152) and further view of Johnston (US Pat. 5,613,486) (new cited).
Regarding claim 12-13, He/Dahle disclose substantially all features of the claimed invention as set forth above including from Dahle, the rectilinear burner (16) located in the connector (32), and the knob (76) operatively connected to the rectilinear burner (16); and a grill piping (inherently must have piping to connect from the propane gas to the valve 76 and to the burner 16) connected to the rectilinear burner (16) via the knob (76) (Fig. 1-2; Par. 31) except a U-shaped burner located in the connector, and a knob operatively connected to the U-shaped burner and a grill piping connected to the U-shaped burner via the knob.  Johnston discloses a U-shaped burner (18) located in the firebox (12), and a knob (54) operatively connected to the U-shaped burner (18) and a grill piping (24) connected to the U-shaped burner via the knob (54) (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in He/Dahle, a U-shaped burner located in the connector, and a knob operatively connected to the U-shaped burner and a grill piping connected to the U-shaped burner via the knob, as taught by Johnston, for the purpose of suitable to the user application to provide substantially full coverage in all direction to avoid cool spot.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pat. 10,638,882) in view of Dahle et al. (US Pub. 2019/0365152) and further view of May (US Pub. 2013/0112088) (new cited).
Regarding claim 15-16, He/Dahle disclose substantially all features of the claimed invention as set forth above including from Dahle, the table (50, 52) except a circular burner supported on the table; a grill piping connected to the circular burner; and a lid connected to the table and operable to cover the circular burner.  May discloses a circular burner (26) supported on the table (24); a grill piping (inherently must has a piping to connected the gas line to the valve and to the burner) connected to the circular burner (26); and a lid (28) connected to the table and operable to cover the circular burner (26) (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in He/Dahle, a circular burner supported on the table; a grill piping connected to the circular burner; and a lid connected to the table and operable to cover the circular burner, as taught by May, for the purpose of providing side burner for cooking/preparing other foodstuff.


    PNG
    media_image1.png
    527
    551
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/16/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761